Title: From John Adams to Nathanael Greene, 10 May 1777
From: Adams, John
To: Greene, Nathanael


     
      Philadelphia May 10. 1777
     
     Yours of the 7th. was brought me this Morning. My Meaning was that if the Conduct of our Army, had depended on me, I should have taken more Pains to have obtained exact Information of the Enemies Numbers, and our own, and should have considered every Indication of the Enemies Intentions of coming to Philadelphia more particularly. Altho, there is no doubt that Congress have Authority to direct the military operations, yet I think they would be unwise to attempt it. This must be left to the General officers.
     
     We have not the Information that you have respecting our own Force. There is not a Man in Congress who knows what Force you now have in N. Jersy. We have had no Returns a long time and the opinions of Gentlemen who come from Camp are very various. My Constituents have a Right to expect that I give my Council whenever it may be usefull: and my Constituents shall not be disappointed. If you knew how many dozens of my opinions are rejected where one is adopted, you would not think they had much Weight. But enough of this.
     My opinion last Summer, was very consistent I believe, with that in my last Letter. A Man may be humble before the Enemy, and proud before a Friend. Some who think too little of their Powers and Forces against the Enemy, think too highly of their own Importance, among their Friends, and treat the latter with less Delicacy than they would the former. For my own Part I care not how haughty Men are, to the Enemies of their Country, provided they have Regard to Truth and Justice, nor how humble they are among its Friends.
     If by the finer Feelings of the Gentlemen of the Army, are meant their Moral Feelings, no Man detests more than myself, the Idea of hurting them. But if Vanity, and Pleasure is meant, I think, no Harm would be done by mortifying it. I am much mistaken and much misinformed, if the nice Feelings the Pride, the Vanity, the Foppery, the Knavery and Gambling among too many of the Officers, do not end in direct Endeavours to set up, a Tyrant sooner or later, unless early Endeavours are used to controul them. I dont mean by this, any General Reflection upon the officers, most of whom I believe to be good Citizens at present, but by the Representations We hear there are so many, of an opposite Character, that there is danger that the Contagion will Spread.
     The Necessity of establishing an Army, Superiour to all our Enemies, is obvious, and, for my own Part, I dont See, any Thing in the Power of Congress to do, to accomplish this great Purpose, but what has been done. If you think of any Thing more that is proper to be done, I should thank you for the Hint. I have Reason to believe upon very good Authority, that foreign Troops might be hired, both Germans, Swiss and French. What think you of the Policy of hiring them. The Waste of the Natives of the Country, in the Army, is a melancholly, and an alarming Consideration. We want People, for Agriculture, Manufactures, Commerce and War, both by Sea and Land.
     